DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in Reply to the amendment/request for reconsideration after non-final rejection (hereinafter “Response”) dated 04/05/2021.  Claim(s) 1, 4-11, 14-16, and 20 are presently pending.  Claim(s) 1, 8, and 11 is/are amended.  Claim(s) 2-3, 12-13, and 17-19 is/have been cancelled.  

Response to Arguments
Regarding the rejection of claim(s) 1, 4-11, 14-16, and 20 under 35 USC 103 as being unpatentable over McMillan (US Pub. No. 2010/0054945) in view of Guinaldo Fernandez (US Pub. No. 2014/0133987), the applicant(s) argues that these references, separately or combined, do not teach that the bulkhead abuts a leading edge of the airfoil, as required by the amended claim 1.  
The Office respectfully considers this argument persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made regarding claims 1, 4-11, 14-16, and 20 under 35 USC 103 as being unpatentable over Karlen (US Pub. No. 2018/0045216 A1) in view of Guinaldo Fernandez, where Karlen provides the newly added structure of a bulkhead abutting a leading edge of the airfoil.
Applicant also argues in response to the Examiner’s arguments in the Non-Final rejection of 01/04/2021 that the examiner misinterpreted In re Keller and In re Merck in responding to the Applicant’s arguments, and further argues that the Applicant’s arguments of 12/16/2020 attack each reference to show that none of them individually or in combination teach the edge guard of claim 1.
The Office respectfully considers this argument not persuasive.  MPEP 2145(IV) states that “Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset fails to address the combined teaching of the applied references may be considered to be an argument that attacks the reference(s) individually. Where an applicant’s reply establishes that each of the applied references fails to teach a limitation and addresses the combined teachings and/or suggestions of the applied prior art, the reply as a whole does not attack the references individually as the phrase is used in Keller and reliance on Keller would not be appropriate”.  Here, bolded text is used to emphasize that in order for a reply to not be considered as attacking the references individually, the Applicant must address the combination of the two references McMillan and Guinaldo Fernandez as proposed by the Examiner in the rejection, and that it is not enough to show that each reference individually fails to teach the whole of the claim.  
In the Applicant’s arguments of 12/16/2020, the Applicant correctly states that McMillan does not disclose internal bracing extending between the first and second sidewalls at an oblique angle to an axial direction of the body.  The Applicant then states that Guinaldo Fernandez does not cure this deficiency, but the Applicant supports this assertion by stating that Guinaldo Fernandez fails to teach the entire configuration of “a bulkhead with a cavity forward of the bulkhead and internal bracing disposed in the cavity.”  The Examiner’s rejection, however, does not rely upon Guinaldo Fernandez for the entire configuration described.  Instead, Guinaldo Fernandez is merely used for its teaching that cross members may be used to strengthen a leading edge against bird strike, and that a variety of configurations of cross members extending between the sidewalls of a leading edge component are known in the art.  Since McMillan already discloses the sidewalls, bulkhead, and cavity as claimed, Guinaldo Fernandez is not relied upon to teach “a bulkhead with a cavity forward of the bulkhead and internal bracing disposed in the cavity” as claimed in claim 1.  The Applicant thus appears to attack each reference for failing to disclose the entirety of the invention as claimed, but does not address the proposed combination of the references, in which only the cross members of Guinaldo Fernandez are relied upon to modify McMillan.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 4-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “an airfoil“ is recited in both line 1 and line 3, thus rendering the claim indefinite since it is unclear if the second recitation of “an airfoil” refers to a different airfoil than the first recitation.  For examination purposes, it is assumed that the second recitation is unintentional and is meant to refer to the same airfoil as defined in line 1.  Claims 4-7 and 9-10 are also rendered indefinite due to their dependency upon claim 1.
In claim 1, line 4, the claim has been amended so that now it is unclear if “therefrom” refers to the airfoil, or the bulkhead.  The claims is thus rendered indefinite.  For examination purposes, it is assumed that the intended meaning is for “therefrom” to refer to the bulkhead.  Claims 4-7 and 9-10
In claim 8, line 4, the claim has been amended so that now it is unclear if “therefrom” refers to the airfoil, or the bulkhead.  The claims is thus rendered indefinite.  For examination purposes, it is assumed that the intended meaning is for “therefrom” to refer to the bulkhead. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-11, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Karlen (US Pub. No. 2018/0045216 A1) in view of Guinaldo Fernandez (US Pub. No. 2014/0133987).
Regarding claim 1, Karlen discloses (Fig. 1 and 3) an edge guard apparatus for an airfoil, comprising a body (assembly of 112a and 112d) having a nose section (see annotated figure below), the nose section having a solid nose portion at a forward end thereof (see annotated figure below), a bulkhead at an aft end thereof, the bulkhead abutting a leading edge of an airfoil (see annotated figure below), and spaced-apart first and second sidewalls extending therefrom (see annotated figure below), the nose section defining a cavity (115) forward of the bulkhead and between the first and second sidewalls (see annotated figure below and [0020]).  Here, cavity 115 is filled with a lattice structure 116 for improving toughness of the leading edge guard during impact ([0020]).

    PNG
    media_image1.png
    550
    915
    media_image1.png
    Greyscale

Karlen fails to teach internal bracing disposed in the cavity, the internal bracing including at least one cross-member extending between the first and second sidewalls at an oblique angle to an axial direction of the body.
Guinaldo Fernandez exhibits (Fig. 7a-7e) a leading edge section of an aircraft lifting surface containing an internal bracing assembly comprising a plurality of cross members (spars 33, 33’, 33’’) for protecting the airfoil from bird impacts (Para. [0003 and 0036]).  Guinaldo Fernandez teaches that a variety of configurations of internal bracing cross members are known in the art for strengthening a leading edge against bird strike (see Fig. 5a-7e), and teaches that these configurations may be optimized based on a bird strike analysis (Para. [0051]). In the embodiment of Fig. 7e, Guinaldo Fernandez teaches two cross members (33’ and 33’’) which extend between a first and second sidewalls of the leading edge in an “X” shaped configuration, each at an oblique angle to an axial direction of the body of the leading edge (see Fig. 7e and Para. [0056]).
While Guinaldo Fernandez does not describe a fan blade or an edge guard that may be attached to an airfoil leading edge, such as is found in Karlen, both Guinaldo Fernandez and Karlen describe technologies which seek to solve the identical problem of improving the toughness of an airfoil leading edge against impact events, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace or add to the lattice structure of Karlen with the angled cross members of the internal bracing structure taught by Guinaldo Fernandez (as taught in Fig. 7e of Guinaldo Fernandez) within the cavity of Karlen, in order to improve the structural behavior of the edge guard against impacts, as described by Guinaldo Fernandez (Para. [0036]).  

    PNG
    media_image2.png
    471
    841
    media_image2.png
    Greyscale
Regarding claim 4
Regarding claim 5, Guinaldo Fernandez further teaches (Fig. 7e) that the cross members (33’ and 33’’) may have a first end disposed at a bulkhead (33’’’) and a second end disposed axially forward of the bulkhead (see Fig. 7e). It would therefore have been obvious to incorporate the cross-members in the above modification such that they are disposed with a first end disposed at the bulkhead of Karlen, and a second end disposed axially forward of the bulkhead.
Regarding claim 6, Guinaldo Fernandez further teaches (Fig. 7d) that cross members in the leading edge (33, 33’, and 33’’) may be installed in the leading edge without being installed at a bulkhead (see Fig. 7d). It would therefore have been obvious to incorporate the cross-members in the above modification such that they are disposed with a first end disposed axially forward of the bulkhead of Karlen, and a second end disposed axially forward of the bulkhead.
Regarding claim 7, Guinaldo Fernandez teaches that the internal bracing comprises a plurality of cross-members (33’ and 33’’) (see Fig. 7e).
Regarding claim 9, Guinaldo Fernandez teaches (Fig. 7e) that the internal bracing comprises a plurality of members (33’ and 33’’) arranged to form an X, Y, or V shape (see Fig. 7e).
Regarding claim 10, Guinaldo Fernandez further teaches that the leading edge body and the internal bracing may be manufactured as a monolithic whole (see Para. [0010-0012]). It would therefore be obvious to incorporate the internal bracing in Karlen as a monolithic part of the leading edge body whole.
Regarding claim 8, Karlen discloses (Fig. 1 and 3) an edge guard apparatus attached to an airfoil (see Fig. 1, [0015] and [0021-0022]), comprising a body (assembly of 112a and 112d) having a nose section (see annotated figure above), the nose section having a solid nose portion at a forward end thereof (see annotated figure above), a bulkhead at an aft end thereof, the bulkhead abutting a leading edge of an airfoil (see annotated figure above), and spaced-apart first and second sidewalls extending therefrom (see annotated figure above), the nose section defining a cavity (115) forward of the 
Karlen fails to teach internal bracing disposed in the cavity, the internal bracing comprises a plurality of parallel, spaced-apart cross-members extending between the first and second sidewalls at an angle to an axial direction of the body.
Guinaldo Fernandez exhibits (Fig. 7a-7e) a leading edge section of an aircraft lifting surface containing an internal bracing assembly comprising a plurality of cross members (spars 33, 33’, 33’’) for protecting the airfoil from bird impacts (Para. [0003 and 0036]).  Guinaldo Fernandez teaches that a variety of configurations of internal bracing cross members are known in the art for strengthening a leading edge against bird strike (see Fig. 5a-7e), and teaches that these configurations may be optimized based on a bird strike analysis (Para. [0051]). In the embodiment of Fig. 7d, Guinaldo Fernandez teaches (Fig. 7d) that cross members (33’’ and 33) may be parallel to other cross members, where both parallel members are at an oblique angle to the axial direction of the leading edge assembly (see Fig. 7d and Para. [0056]).
While Guinaldo Fernandez does not describe a fan blade or an edge guard that may be attached to an airfoil leading edge, such as is found in Karlen, both Guinaldo Fernandez and Karlen describe technologies which seek to solve the identical problem of improving the toughness of an airfoil leading edge against impact events, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace or add to the lattice structure of Karlen with the angled parallel cross members of the internal bracing structure taught by Guinaldo Fernandez (as taught in Fig. 7d of Guinaldo Fernandez) within the cavity of Karlen, in order to improve the structural behavior of the edge guard against impacts, as described by Guinaldo Fernandez (Para. [0036]).  
Regarding claim 11, Karlen discloses (Fig. 1 and 3) an airfoil having convex and concave sides extending between a leading edge and a trailing edge (see Fig. 3); an edge guard apparatus for an airfoil, comprising a body (assembly of 112a and 112d) having a nose section (see annotated figure above), the nose section having a solid nose portion at a forward end thereof (see annotated figure above), a bulkhead at an aft end thereof, the bulkhead abutting a leading edge of an airfoil (see annotated figure above), and spaced-apart first and second sidewalls extending therefrom (see annotated figure above), the nose section defining a cavity (115) forward of the bulkhead and between the first and second sidewalls (see annotated figure above and [0020]).  Here, cavity 115 is filled with a lattice structure 116 for improving toughness of the leading edge guard during impact ([0020]).
Karlen fails to teach internal bracing disposed in the cavity, the internal bracing including a plurality of members arranged to form an X shape between the first and second sidewalls.
Guinaldo Fernandez exhibits (Fig. 7a-7e) a leading edge section of an aircraft lifting surface containing an internal bracing assembly comprising a plurality of cross members (spars 33, 33’, 33’’) for protecting the airfoil from bird impacts (Para. [0003 and 0036]).  Guinaldo Fernandez teaches that a variety of configurations of internal bracing cross members are known in the art for strengthening a leading edge against bird strike (see Fig. 5a-7e), and teaches that these configurations may be optimized based on a bird strike analysis (Para. [0051]). In the embodiment of Fig. 7e, Guinaldo Fernandez teaches two cross members (33’ and 33’’) which extend between a first and second sidewalls of the leading edge in an “X” shaped configuration, each at an oblique angle to an axial direction of the body of the leading edge (see Fig. 7e and Para. [0056]).
While Guinaldo Fernandez does not describe a fan blade or an edge guard that may be attached to an airfoil leading edge, such as is found in Karlen, both Guinaldo Fernandez and Karlen describe technologies which seek to solve the identical problem of improving the toughness of an airfoil leading edge against impact events, therefore it would have been obvious to one of ordinary skill in the art 
Regarding claim 14, Karlen further discloses that the solid nose portion has a cross-sectional area which is 20% to 90% of a cross-sectional area of the nose section (see annotated figure above; here, because the claim language does not distinctly define the boundary between the solid nose portion and the remainder of the nose section, nor the nose section and the remainder of the guard, the boundary can be arbitrarily set such that the solid nose section cross-sectional area satisfies the claimed range).
Regarding claim 15, Guinaldo Fernandez further teaches (Fig. 7e) that the cross members (33’ and 33’’) may have a first end disposed at a bulkhead (33’’’) and a second end disposed axially forward of the bulkhead (see Fig. 7e). It would therefore have been obvious to incorporate the cross-members in the above modification such that they are disposed with a first end disposed at the bulkhead of Karlen, and a second end disposed axially forward of the bulkhead.
Regarding claim 16, Guinaldo Fernandez further teaches (Fig. 7d) that cross members in the leading edge (33, 33’, and 33’’) may be installed in the leading edge without being installed at a bulkhead (see Fig. 7d). It would therefore have been obvious to incorporate the cross-members in the above modification such that they are disposed with a first end disposed axially forward of the bulkhead of Karlen, and a second end disposed axially forward of the bulkhead.
Regarding claim 20, Guinaldo Fernandez further teaches that the leading edge body and the internal bracing may be manufactured as a monolithic whole (see Para. [0010-0012]). It would therefore .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric A Lange whose telephone number is (571)272-9202.  The examiner can normally be reached on M-F 8:30am-noon and 1pm-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC A LANGE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745